Exhibit 10.3

 

SECOND LIEN GUARANTEE AND PLEDGE AGREEMENT



made by

 

Kodiak Oil & Gas Corp.

 

in favor of



WELLS FARGO ENERGY CAPITAL, INC.,

 

as Administrative Agent

 

Dated as of November 30, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Other Definitional Provisions; References

2

 

 

 

ARTICLE II

GUARANTEE

3

 

 

 

Section 2.01

Guarantee

3

Section 2.02

Payments

4

 

 

 

ARTICLE III

GRANT OF SECURITY INTEREST

4

 

 

 

Section 3.01

Grant of Security Interest

4

Section 3.02

Transfer of Pledged Securities

4

 

 

 

ARTICLE IV

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

4

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

4

Section 4.02

No Subrogation, Contribution or Reimbursement

7

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

7

 

 

 

Section 5.01

Representations in Credit Agreement

8

Section 5.02

Benefit to the Guarantor

8

Section 5.03

Solvency

8

Section 5.04

Title; No Other Liens

8

Section 5.05

Perfected Second Priority Liens

8

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

9

Section 5.07

Prior Names, Addresses, Locations of Tangible Assets

9

Section 5.08

Pledged Securities

9

 

 

 

ARTICLE VI

COVENANTS

9

 

 

 

Section 6.01

Covenants in Credit Agreement

9

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

9

Section 6.03

Changes in Locations, Name, etc

10

Section 6.04

Pledged Securities

10

 

 

 

ARTICLE VII

REMEDIAL PROVISIONS

11

 

 

 

Section 7.01

Pledged Securities

11

Section 7.02

Colorado UCC and Other Remedies

12

Section 7.03

Private Sales of Pledged Securities

14

Section 7.04

Waiver; Deficiency

14

Section 7.05

Non-Judicial Enforcement

14

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

14

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

14

Section 8.02

Duty of Administrative Agent

16

Section 8.03

Execution of Financing Statements

16

Section 8.04

Authority of Administrative Agent

17

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE IX

SUBORDINATION OF INDEBTEDNESS

17

 

 

 

Section 9.01

Subordination of All Guarantor Claims

17

Section 9.02

Claims in Bankruptcy

17

Section 9.03

Payments Held in Trust

18

Section 9.04

Liens Subordinate

18

Section 9.05

Notation of Records

18

 

 

 

ARTICLE X

MISCELLANEOUS

18

 

 

 

Section 10.01

Waiver

18

Section 10.02

Notices

19

Section 10.03

Payment of Expenses, Indemnities, Etc.

19

Section 10.04

Amendments in Writing

19

Section 10.05

Successors and Assigns

19

Section 10.06

Invalidity

20

Section 10.07

Counterparts

20

Section 10.08

Survival

20

Section 10.09

Captions

20

Section 10.10

No Oral Agreements

20

Section 10.11

Governing Law; Submission to Jurisdiction

20

Section 10.12

Acknowledgments

21

Section 10.13

Set-Off

22

Section 10.14

Releases

22

Section 10.15

Reinstatement

23

Section 10.16

Acceptance

23

Section 10.17

Intercreditor Agreement

23

SCHEDULES:

 

 

1.

Notice Address of Guarantor

 

 

 

 

2.

Description of Pledged Securities

 

 

 

 

3.

Filings and Other Actions Required to Perfect Security Interests

 

 

 

 

4.

Legal Name, Location of Jurisdiction of Organization, Organizational
Identification Number, Taxpayor Identification Number and Chief Executive Office

 

 

 

5.

Prior Names and Prior Chief Executive Office

 

 

ii

--------------------------------------------------------------------------------


 

This SECOND LIEN GUARANTEE AND PLEDGE AGREEMENT, dated as of November 30, 2010,
is made by KODIAK OIL & GAS CORP., a corporation continued under the laws of
Yukon Territories, Canada, (the “Guarantor”), in favor of WELLS FARGO ENERGY
CAPITAL, INC., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), for the banks and
other financial institutions (the “Lenders”) from time to time parties to that
certain Second Lien Credit Agreement, dated as of even date herewith (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, the Administrative Agent, and the
other Agents party thereto.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders and the other Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01                                Definitions.

 

(a)                                  As used in this Agreement, each term
defined above shall have the meaning indicated above.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and all uncapitalized terms
which are defined in the Colorado UCC on the date hereof are used herein as so
defined.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” shall mean this Guarantee and Pledge Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Collateral” has the meaning assigned such term in Section 3.01.

 

“Colorado UCC” shall mean the Uniform Commercial Code, as it may be amended,
from time to time in effect in the State of Colorado.

 

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“First Lien Administrative Agent” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“First Lien Guarantee and Pledge Agreement” means that certain Guarantee and
Collateral Agreement, dated as of May 24, 2010, made by the Grantor party
thereto in favor of First Lien Administrative Agent.

 

--------------------------------------------------------------------------------


 

“First Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 10.17.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of the Borrower and its Subsidiaries to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or
hereafter arising, whether direct or indirect, absolute or contingent, which may
arise under, out of, or in connection with the Credit Agreement, the other Loan
Documents and all other agreements, guarantees, notes and other documents
entered into by any party in connection therewith, and any amendment,
restatement or modification of any of the foregoing, including, but not limited
to, the full and punctual payment when due of any unpaid principal of the Loans,
interest (including, without limitation, interest accruing at any post-default
rate and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), fees, reimbursement obligations, guaranty obligations, penalties,
indemnities, legal and other fees, charges and expenses, and amounts advanced by
and expenses incurred in order to preserve any collateral or security interest,
whether due after acceleration or otherwise.

 

“Pledged Securities” shall mean: (i) the equity interests described or referred
to in Schedule 2; and (ii) (a) the certificates or instruments, if any,
representing such equity interests, (b) all dividends (cash, stock or
otherwise), cash, instruments, rights to subscribe, purchase or sell and all
other rights and property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such equity
interests, (c) all replacements, additions to and substitutions for any of the
property referred to in this definition, including, without limitation, claims
against third parties, (d) the proceeds, interest, profits and other income of
or on any of the property referred to in this definition and (e) all books and
records relating to any of the property referred to in this definition.

 

“Secured Parties” shall mean, collectively, the Administrative Agent and the
Lenders.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Senior Secured Parties” shall mean, collectively, the First Lien Administrative
Agent, the Issuing Bank (as defined in the Senior Revolving Credit Agreement),
the Senior Lenders, and any Senior Lender or Affiliate of a Senior Lender that
is a party to a Permitted Hedging Agreement (as defined in the Senior Revolving
Credit Agreement) and those counterparties to Permitted Hedging Agreements that
were entered into while such Person or its Affiliate was a Senior Lender,
regardless of whether such Person is a Senior Lender or an Affiliate thereafter.

 

Section 1.02                                Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or

 

2

--------------------------------------------------------------------------------


 

subsection.  Any reference herein to a Section shall be deemed to refer to the
applicable Section of this Agreement unless otherwise stated herein.  Any
reference herein to an exhibit, schedule or annex shall be deemed to refer to
the applicable exhibit, schedule or annex attached hereto unless otherwise
stated herein.

 

ARTICLE II
Guarantee

 

Section 2.01                                Guarantee.

 

(a)                                  The Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and each of their respective successors, endorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower and its Subsidiaries when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.  This is a guarantee of payment
and not collection and the liability of the Guarantor is primary and not
secondary.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of the Guarantor
hereunder and under the other Loan Documents shall in no event exceed the amount
which can be guaranteed by the Guarantor under applicable federal and state laws
relating to the insolvency of debtors.

 

(c)                                  The Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of the
Guarantor hereunder without impairing the guarantee contained in this Article II
or affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)                                 The Guarantor agrees that if the maturity of
any of the Obligations is accelerated by bankruptcy or otherwise, such maturity
shall also be deemed accelerated for the purpose of this guarantee without
demand or notice to the Guarantor.  The guarantee contained in this Article II
shall remain in full force and effect until all the Obligations shall have been
satisfied by payment in full, and the Credit Agreement and the total Commitments
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement, no Obligations may be outstanding.

 

(e)                                  No payment made by the Borrower, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by the Guarantor
in respect of the Obligations or any payment received or collected from the
Guarantor in respect of the Obligations), remain liable for the Obligations up
to the maximum liability of the Guarantor hereunder until the Obligations are
paid in full, and the Credit Agreement and the total Commitments are terminated.

 

3

--------------------------------------------------------------------------------


 

Section 2.02                                Payments.  The Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in United States dollars at the
Administrative Agent’s principal office in Denver, Colorado.

 

ARTICLE III
Grant of Security Interest

 

Section 3.01                                Grant of Security Interest.  The
Guarantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by the Guarantor or in which the Guarantor now has
or at any time in the future may acquire any right, title or interest and
whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(1)                                  all Pledged Securities;

 

(2)                                  all books and records pertaining to the
Collateral; and

 

(3)                                  to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given with respect to any of the foregoing.

 

Section 3.02                                Transfer of Pledged Securities.  All
certificates and instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the First Lien Administrative
Agent or a Person designated by the First Lien Administrative Agent, in either
case, which shall act as the Administrative Agent’s bailee and agent in
accordance with the terms of the Intercreditor Agreement, and, in the case of an
instrument or certificate in registered form, shall be duly indorsed to the
First Lien Administrative Agent or in blank by an effective indorsement (whether
on the certificate or instrument or on a separate writing), and accompanied by
any required transfer tax stamps to effect the pledge of the Pledged Securities
to the First Lien Administrative Agent.  As required by and in compliance with
the Intercreditor Agreement, upon the Discharge of First Lien Obligations,
(i) the First Lien Administrative Agent shall transfer the possession and
control of all certificates and instruments representing or evidencing the
Pledged Securities, together with any necessary endorsements but without
recourse or warranty, and (ii) all Pledged Securities must be delivered or
transferred in such manner, and the Guarantor shall take all such further action
as may be requested by the Administrative Agent, as to permit the Administrative
Agent to be a “protected purchaser” to the extent of its security interest as
provided in Section 8-303 of the Colorado UCC (if the Administrative Agent
otherwise qualifies as a protected purchaser).

 

ARTICLE IV
Acknowledgments, Waivers and Consents

 

Section 4.01                                Acknowledgments, Waivers and
Consents.

 

4

--------------------------------------------------------------------------------


 

(a)                                  The Guarantor acknowledges and agrees that
the obligations undertaken by it under this Agreement involve the guarantee and
provision of collateral security for the obligations of Persons other than the
Guarantor and that the Guarantor’s guarantee and provision of collateral
security for the Obligations are absolute, irrevocable and unconditional under
any and all circumstances.  In full recognition and furtherance of the
foregoing, the Guarantor understands and agrees, to the fullest extent permitted
under applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that the Guarantor  shall remain obligated
hereunder (including, without limitation, with respect to the guarantee by the
Guarantor hereby and the collateral security provided by the Guarantor herein)
and the enforceability and effectiveness of this Agreement and the liability of
the Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the other Secured Parties under this Agreement and the
other Loan Documents shall not be affected, limited, reduced, discharged or
terminated in any way:

 

(b)                                 notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, (A) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Secured Party may be rescinded by
the Administrative Agent or such other Secured Party and any of the Obligations
continued; (B) the Obligations, the liability of any other Person upon or for
any part thereof or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent or any other Secured Party; (C) the Credit
Agreement, the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Majority
Lenders or all Lenders, as the case may be) may deem advisable from time to
time; (D) the Borrower, its Subsidiaries or any other Person may from time to
time accept or enter into new or additional agreements, security documents,
guarantees or other instruments in addition to, in exchange for or relative to,
any Loan Document, all or any part of the Obligations or any Collateral now or
in the future serving as security for the Obligations; (E) any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released; and (F) any other event shall occur
which constitutes a defense or release of sureties generally; and

 

(c)                                  without regard to, and the Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability of the Credit Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Guarantor or any other Person against
the Administrative Agent or any other Secured Party, (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of the Guarantor or any other Person at
any time liable for the payment of all or part of the Obligations or the failure
of the Administrative Agent or any other Secured Party to file or enforce a
claim in bankruptcy or other proceeding with respect to any Person; or any sale,
lease

 

5

--------------------------------------------------------------------------------


 

or transfer of any or all of the assets of the Guarantor, or any changes in the
shareholders of the Guarantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by the Guarantor that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations; (E) any failure of the Administrative Agent or any other Secured
Party to marshal assets in favor of the Guarantor or any other Person, to
exhaust any collateral for all or any part of the Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against the Guarantor
or any other Person or to take any action whatsoever to mitigate or reduce the
Guarantor’s liability under this Agreement or any other Loan Document; (F) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (G) the possibility that the Obligations may at any
time and from time to time exceed the aggregate liability of the Guarantor under
this Agreement; or (H) any other circumstance or act whatsoever (with or without
notice to or knowledge of the Guarantor), which constitutes, or might be
construed to constitute, an equitable or legal discharge or defense of the
Borrower for the Obligations, or of the Guarantor under the guarantee contained
in Article II or with respect to the collateral security provided by the
Guarantor herein, or which might be available to a surety or guarantor, in
bankruptcy or in any other instance.

 

(d)                                 The Guarantor hereby waives to the extent
permitted by law:  (i) except as expressly provided otherwise in any Loan
Document, all notices to the Guarantor, or to any other Person, including but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in Article II or the provision of collateral security provided herein,
or the creation, renewal, extension, modification, accrual of any Obligations,
or notice of or proof of reliance by the Administrative Agent or any other
Secured Party upon the guarantee contained in Article II or upon the collateral
security provided herein, or of default in the payment or performance of any of
the Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in Article II and
the collateral security provided herein and no notice of creation of the
Obligations or any extension of credit already or hereafter contracted by or
extended to the Borrower need be given to the Guarantor; and all dealings
between the Borrower and the Guarantor, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in Article II and on the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and
notice of dishonor; (iii) any statute of limitations affecting the Guarantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Obligations, the guarantee contained in Article II and the
provision of collateral security herein; and (v) all principles or provisions of
law which conflict with the terms of this Agreement and which can, as a matter
of law, be waived.

 

(e)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any other Secured Party

 

6

--------------------------------------------------------------------------------


 

may, but shall be under no obligation to, join or make a similar demand on or
otherwise pursue or exhaust such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower or any other Person or any such collateral security, guarantee or right
of offset, shall not relieve the Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against the Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings. 
Neither the Administrative Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in Article II or
any property subject thereto.

 

Section 4.02                                No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by the Guarantor hereunder or
any set-off or application of funds of the Guarantor by the Administrative Agent
or any other Secured Party, the Guarantor shall not be entitled to be subrogated
to any of the rights of the Administrative Agent or any other Secured Party
against the Borrower or any collateral security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
indemnity, exoneration, participation, contribution or reimbursement from the
Borrower in respect of payments made by the Guarantor hereunder, and the
Guarantor hereby expressly waives, releases, and agrees not to exercise any all
such rights of subrogation, reimbursement, indemnity and contribution.  The
Guarantor further agrees that to the extent that such waiver and release set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement, indemnity and
contribution the Guarantor may have against the Borrower or against any
collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Borrower and the Guarantor and to all right, title and interest the
Administrative Agent and the other Secured Parties may have in any collateral or
security or guarantee or right of offset.  The Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit without regard to any subrogation rights
the Guarantor may have, and upon any disposition or sale, any rights of
subrogation the Guarantor may have shall terminate.

 

ARTICLE V
Representations and Warranties

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, the Guarantor hereby represents
and warrants to the Administrative Agent and each other Secured Party that:

 

7

--------------------------------------------------------------------------------


 

Section 5.01                                Representations in Credit
Agreement.  The representations and warranties set forth in Article VII of the
Credit Agreement as they relate to the Guarantor or to the Loan Documents to
which the Guarantor is a party are true and correct in all material respects,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 5.01, be deemed to
be a reference to the Guarantor’s knowledge.

 

Section 5.02                                Benefit to the Guarantor.  The
Borrower is a member of an affiliated group of companies that includes the
Guarantor, and the Borrower and the Guarantor are engaged in related
businesses.  The Guarantor is the parent of the Borrower and its guaranty and
surety obligations pursuant to this Agreement reasonably may be expected to
benefit, directly or indirectly, it; and it has determined that this Agreement
is necessary and convenient to the conduct, promotion and attainment of the
business of the Guarantor and the Borrower.

 

Section 5.03                                Solvency.  The Guarantor (i) is not
insolvent as of the date hereof and will not be rendered insolvent as a result
of this Agreement (after giving effect to Section 2.01(a)), (ii) is not engaged
in a business or a transaction, or about to engage in a business or a
transaction, for which any Property or assets remaining with it constitute
unreasonably small capital, and (iii) does not intend to incur, or believe it
will incur, debts that will be beyond its ability to pay as such debts mature.

 

Section 5.04                                Title; No Other Liens.  Except for
the security interest granted to the Administrative Agent for the ratable
benefit of the Secured Parties pursuant to this Agreement and Excepted Liens,
the Guarantor is the legal and beneficial owner of the Collateral free and clear
of any and all Liens.  No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement, the Security Instruments or as are filed to secure Liens permitted by
Section 9.03 of the Credit Agreement.

 

Section 5.05                                Perfected Second Priority Liens. 
The security interests granted pursuant to this Agreement (a) upon completion of
the filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly executed form), will constitute
valid perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Guarantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of the Guarantor (except for the
First Lien Administrative Agent and the Senior Lenders prior to the Discharge of
First Lien Obligations) and any Persons purporting to purchase any Collateral
from the Guarantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Liens granted in connection with the
Senior Revolving Credit Documents and Excepted Liens which have priority over
the Liens on the Collateral by operation of law.  No effective financing
statement or other registration or instrument similar in effect covering any
Collateral is on file in any recording office except any that has been filed in
favor of the Senior Administrative Agent or the Senior Lenders in connection
with the Senior Revolving Credit Documents, those in favor of the Secured
Parties relating to this Agreement and any that has been filed to perfect or
protect any Excepted Lien.

 

8

--------------------------------------------------------------------------------


 

Section 5.06                                Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of the
Guarantor, the Guarantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of the Guarantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 5.07                                Prior Names, Addresses, Locations of
Tangible Assets.  Schedule 5 correctly sets forth (a) all names and trade names
that the Guarantor has used in the last five years and (b) the chief executive
office of the Guarantor over the last five years (if different from that which
is set forth in Section 5.06 above).

 

Section 5.08                                Pledged Securities.  The shares (or
such other interests) of Pledged Securities pledged by the Guarantor hereunder
constitute all the issued and outstanding shares (or such other interests) of
all classes of the capital stock or other equity interests of each Issuer owned
by the Guarantor.  All the shares (or such other interests) of the Pledged
Securities have been duly authorized and validly issued and are fully paid and
nonassessable; and the Guarantor is the record and beneficial owner of, and has
good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens except Excepted Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement or any other
Security Instrument, Liens on Property securing the Debt under the Senior
Revolving Credit Documents, and Excepted Liens.

 

ARTICLE VI
Covenants

 

The Guarantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full and the total Commitments shall have
terminated:

 

Section 6.01                                Covenants in Credit Agreement.  The
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by the Guarantor.

 

Section 6.02                                Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                  The Guarantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.05 and shall, in accordance with the
terms of the Intercreditor Agreement, defend such security interest against the
claims and demands of all Persons whomsoever except for Excepted Liens.

 

(b)                                 At any time and from time to time, upon the
request of the Administrative Agent or any other Secured Party, and at the sole
expense of the Guarantor, the Guarantor will promptly and duly give, execute,
deliver, indorse, file or record any and all financing statements, continuation
statements, amendments, notices (including, without limitation, notifications to
financial institutions and any other Person), contracts, agreements,
assignments, certificates, stock powers or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or acts that may be necessary or advisable or as the Administrative Agent
may reasonably request to create, perfect, establish the priority of, or to

 

9

--------------------------------------------------------------------------------


 

preserve the validity, perfection or priority of, the Liens granted by this
Agreement or to enable the Administrative Agent or any other Secured Party to
enforce its rights, remedies, powers and privileges under this Agreement with
respect to such Liens or to otherwise obtain or preserve the full benefits of
this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  This Section 6.02 and the obligations
imposed on the Guarantor by this Section 6.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 6.03                                Changes in Locations, Name, etc.

 

The Guarantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where the Guarantor maintains any Collateral or is
organized.  Without limitation of any other covenant herein, the Guarantor will
not cause or permit (a) any change to be made in its name, identity or corporate
structure or (b) the Guarantor’s jurisdiction of organization, unless the
Guarantor shall have first (i) notified the Administrative Agent and the other
Secured Parties of such change at least thirty (30) days prior to the effective
date of such change, and (ii) taken all action reasonably requested by the
Administrative Agent or any other Secured Party for the purpose of maintaining
the perfection and priority of the Administrative Agent’s security interests
under this Agreement.  In any notice furnished pursuant to this Section 6.03,
the Guarantor will expressly state in a conspicuous manner that the notice is
required by this Agreement and contains facts that may require additional
filings of financing statements or other notices for the purposes of continuing
perfection of the Administrative Agent’s security interest in the Collateral.

 

Section 6.04                                Pledged Securities.

 

(a)                                  If the Guarantor shall become entitled to
receive or shall receive any stock certificate or other instrument (including,
without limitation, any certificate or instrument representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate or instrument issued in connection with any
reorganization), option or rights in respect of the capital stock or other
equity interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares (or such other interests) of the
Pledged Securities, or otherwise in respect thereof, the  Guarantor shall accept
the same as the agent of the Administrative Agent and the other Secured Parties,
hold the same in trust for the Administrative Agent and the other Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by the Guarantor to the Administrative Agent, if
required, together with an undated stock power or other equivalent instrument of
transfer acceptable to the Administrative Agent covering such certificate or
instrument duly executed in blank by the Guarantor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, however, that if the foregoing occurs
prior to the Discharge of First Lien Obligations, such Grantor shall accept the
same as the agent of the First Lien Administrative Agent (for itself and as
bailee for the Administrative Agent) and the Senior Secured Parties, hold the
same in trust for the First Lien Administrative Agent (for itself and as bailee
for the Administrative Agent) and the Senior Secured Parties and deliver the
same forthwith to the First Lien Administrative Agent, for itself

 

10

--------------------------------------------------------------------------------


 

and as bailee for the Administrative Agent, in the exact form received, duly
indorsed by such Grantor to the First Lien Administrative Agent, if required,
together with an undated stock power or other equivalent instrument of transfer
acceptable to the Administrative Agent covering such certificate or instrument
duly executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the First Lien Administrative
Agent, for itself and as bailee for the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations.

 

(b)                                 Subject to the terms of the Intercreditor
Agreement, without the prior written consent of the Administrative Agent, the
Guarantor will not (i) unless otherwise permitted hereby, vote to enable, or
take any other action to permit, any Issuer to issue any stock or other equity
interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other equity interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien except for Excepted Liens or option in favor of, or any claim of
any Person with respect to, any of the Pledged Securities or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or any other Security Instrument or Liens on Property securing the
Debt under the Senior Revolving Credit Documents or (iv) enter into any
agreement or undertaking restricting the right or ability of the Guarantor or
the Administrative Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.

 

(c)                                  The Guarantor shall furnish to the
Administrative Agent  or the First Lien Administrative Agent, as the case may
be, such stock powers and other equivalent instruments of transfer as may be
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.

 

(d)                                 The Pledged Securities will at all times
constitute not less than 100% of the capital stock or other equity interests of
the Issuer thereof owned by the Guarantor.  The Guarantor will not permit any
Issuer of any of the Pledged Securities to issue any new shares (or other
interests) of any class of capital stock or other equity interests of such
Issuer without the prior written consent of the Administrative Agent.

 

ARTICLE VII
Remedial Provisions

 

Section 7.01                                Pledged Securities.

 

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the Guarantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 7.01(b), the Guarantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities.

 

11

--------------------------------------------------------------------------------


 

(b)                                 If an Event of Default shall occur and be
continuing  (and subject to the Intercreditor Agreement), then at any time in
the Administrative Agent’s discretion without notice, (i) the Administrative
Agent shall have the right to receive any and all cash dividends, payments or
other Proceeds paid in respect of the Pledged Securities and make application
thereof to the Obligations in accordance with Section 10.02 of the Credit
Agreement, and (ii) any or all of the Pledged Securities shall be registered in
the name of the Administrative Agent or its nominee, and the Administrative
Agent or its nominee may thereafter exercise (x) all voting, corporate and other
rights pertaining to such Pledged Securities at any meeting of shareholders (or
other equivalent body) of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
the Guarantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to the Guarantor to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  The Guarantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by the Gurantor
hereunder (and each Issuer party hereto hereby agrees) to, upon the Discharge of
First Lien Obligations, (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from the Guarantor,
and the Guarantor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Administrative Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Guarantor in respect thereof to exercise the voting and other consensual
rights which the Guarantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent  (subject to the
Intercreditor Agreement) who shall thereupon have the sole right to exercise
such voting and other consensual rights, but the Administrative Agent shall have
no duty to exercise any such voting or other consensual rights and shall not be
responsible for any failure to do so or delay in so doing.

 

Section 7.02                                Colorado UCC and Other Remedies.

 

(a)                                  If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other

 

12

--------------------------------------------------------------------------------


 

rights, remedies, powers and privileges granted to them in this Agreement, the
other Loan Documents and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights, remedies, powers and
privileges of a secured party under the Colorado UCC (whether the Colorado UCC
is in effect in the jurisdiction where such rights, remedies, powers or
privileges are asserted) or any other applicable law or otherwise available at
law or equity.  Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Guarantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in the Guarantor, which right or equity is hereby waived
and released.  If an Event of Default shall occur and be continuing, the
Guarantor further agrees, at the Administrative Agent’s request  (subject to the
Intercreditor Agreement), to assemble the Collateral and make it available to
the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at the Guarantor’s premises or elsewhere.  Any such
sale or transfer by the Administrative Agent either to itself or to any other
Person shall be absolutely free from any claim of right by the Guarantor,
including any equity or right of redemption, stay or appraisal which the
Guarantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.02, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 10.02 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the Colorado
UCC, need the Administrative Agent account for the surplus, if any, to the
Guarantor.  To the extent permitted by applicable law, the Guarantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the

 

13

--------------------------------------------------------------------------------


 

proceeds of the same towards payment of the Obligations.  Each and every method
of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent may
appoint any Person as agent to perform any act or acts necessary or incident to
any sale or transfer of the Collateral.

 

Section 7.03                                Private Sales of Pledged
Securities.  The Guarantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  The
Guarantor acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.  The
Guarantor agrees to use commercially reasonable efforts to do or cause to be
done all such other acts as may reasonably be necessary to make such sale or
sales of all or any portion of the Pledged Securities pursuant to this
Section 7.03 valid and binding and in compliance with any and all other
applicable Governmental Requirements.  The Guarantor further agrees that a
breach of any of the covenants contained in this Section 7.03 will cause
irreparable injury to the Administrative Agent and the other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 7.03 shall be specifically enforceable
against the Guarantor, and the Guarantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants.

 

Section 7.04                                Waiver; Deficiency.  To the extent
permitted by applicable law, the Guarantor waives and agrees not to assert any
rights or privileges which it may acquire under the Colorado UCC or any other
applicable law.  The Guarantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any other Secured Party to collect such deficiency.

 

Section 7.05                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, the Guarantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

ARTICLE VIII
The Administrative Agent

 

Section 8.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

 

14

--------------------------------------------------------------------------------


 

(a)           The Guarantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Guarantor and in the name of
the Guarantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, the Guarantor hereby gives the Administrative
Agent the power and right, on behalf of the Guarantor, without notice to or
assent by the Guarantor, to do any or all of the following:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)           execute, in connection with any sale provided for in Section 7.02
or Section 7.03, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(iii)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) defend any suit, action or
proceeding brought against the Guarantor with respect to any Collateral;
(D) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (E) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and the
Guarantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the other Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as the Guarantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing and in accordance with the Intercreditor
Agreement.

 

(b)           If the Guarantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the post-default rate specified in Section 3.02(c) of the Credit
Agreement from the date of payment by the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent to the date reimbursed by the Guarantor, shall be payable
by the Guarantor to the Administrative Agent on demand.

 

(d)           The Guarantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 8.02           Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the Colorado UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Guarantor or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to the Guarantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.  To the
fullest extent permitted by applicable law, the Administrative Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Obligations, or to take any steps necessary to preserve
any rights against the Guarantor or other Person or ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not it has or is deemed to
have knowledge of such matters.  The Guarantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
other Secured Party to proceed against the Guarantor or other Person, exhaust
any Collateral or enforce any other remedy which the Administrative Agent or any
other Secured Party now has or may hereafter have against the Guarantor or other
Person.

 

Section 8.03           Execution of Financing Statements.  Pursuant to the
Colorado UCC and any other applicable law, the Guarantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of the Guarantor in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  A photographic or other

 

16

--------------------------------------------------------------------------------


 

reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

Section 8.04           Authority of Administrative Agent.  The Guarantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and Guarantor, the Administrative
Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and the
Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

ARTICLE IX
Subordination of Indebtedness

 

Section 9.01           Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” shall mean all debts and obligations of the Borrower
to the Guarantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. After and during the continuation of an Event of Default, the
Guarantor shall not receive or collect, directly or indirectly, from any obligor
in respect thereof any amount upon the Guarantor Claims.

 

Section 9.02           Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving the Guarantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims.  The Guarantor hereby assigns such dividends
and payments to the Administrative Agent for the benefit of the Secured Parties
for application against the Obligations as provided under Section 10.02 of the
Credit Agreement.  Should any Agent or Secured Party receive, for application
upon the Obligations, any such dividend or payment which is otherwise payable to
the Guarantor, and which, as between the Guarantor, shall constitute a credit
upon the Guarantor Claims, then upon payment in full of the Obligations, the
intended recipient shall become subrogated to the rights of the Administrative
Agent and the other Secured Parties to the extent that such payments to the
Administrative Agent and the other Secured Parties on the Guarantor Claims have
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if the Administrative Agent and the other Secured Parties had not
received dividends or payments upon the Guarantor Claims.

 

17

--------------------------------------------------------------------------------


 

Section 9.03           Payments Held in Trust.  In the event that
notwithstanding Section 9.01 and Section 9.02, the Guarantor should receive any
funds, payments, claims or distributions which is prohibited by such Sections,
then it agrees: (a) to hold in trust prior to the Discharge of First Lien
Obligations for the First Lien Administrative Agent and the Senior Lenders and
after the Discharge of First Lien Obligations for the Administrative Agent and
the other Secured Parties an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the First Lien Administrative Agent for the benefit of
the Senior Lenders or to the Administrative Agent, for the benefit of the
Secured Parties (as applicable); and the Guarantor covenants promptly to pay the
same to the First Lien Administrative Agent or the Administrative Agent (as
applicable).

 

Section 9.04           Liens Subordinate.  The Guarantor agrees that, until the
Obligations are paid in full and the total Commitments terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Obligations, regardless of
whether such encumbrances in favor of the Guarantor, the Administrative Agent or
any other Secured Party presently exist or are hereafter created or attach. 
Without the prior written consent of the Administrative Agent, the Guarantor,
during the period in which any of the Obligations are outstanding or the total
Commitments are in effect, shall not (a) exercise or enforce any creditor’s
right it may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

 

Section 9.05           Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by the Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement and the Guarantee and
Pledge Agreement dated as of May 24, 2010, made by the Guarantor in favor of the
First Lien Administrative Agent.

 

ARTICLE X
Miscellaneous

 

Section 10.01         Waiver.  No failure on the part of the Administrative
Agent or any other Secured Party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, remedy, power or privilege under
any of the Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of the
Loan Documents preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

18

--------------------------------------------------------------------------------


 

Section 10.02         Notices.  All notices and other communications provided
for herein shall be given in the manner and subject to the terms of
Section 12.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon the Guarantor shall be addressed to the Guarantor at its
notice address set forth on Schedule 1.

 

Section 10.03         Payment of Expenses, Indemnities, Etc.

 

(a)           The Guarantor agrees to pay or promptly reimburse the
Administrative Agent and each other Secured Party for all advances, charges,
costs and expenses (including, without limitation, all costs and expenses of
holding, preparing for sale and selling, collecting or otherwise realizing upon
the Collateral and all attorneys’ fees, legal expenses and court costs) incurred
by any Secured Party in connection with the exercise of its respective rights
and remedies hereunder, including, without limitation, any advances, charges,
costs and expenses that may be incurred in any effort to enforce any of the
provisions of this Agreement or any obligation of the Guarantor in respect of
the Collateral or in connection with (i) the preservation of the Lien of, or the
rights of the Administrative Agent or any other Secured Party under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against the Guarantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which the Guarantor is a party.

 

(b)           The Guarantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
costs, reasonable expenses or disbursements of any kind or nature whatsoever
(including, without limitation, court costs and reasonable attorneys’ fees, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement) incurred because of, incident
to, or with respect to, the Collateral (including, without limitation, any
exercise of rights or remedies in connection therewith) or the execution,
delivery, enforcement, performance and administration of this Agreement, to the
extent the Borrower would be required to do so pursuant to Section 12.03 of the
Credit Agreement.  All amounts for which the Guarantor is liable pursuant to
this Section 10.03 shall be due and payable by the Guarantor to the Secured
Parties upon demand.

 

Section 10.04         Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05         Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of the Guarantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their successors
and assigns permitted under the Credit Agreement; provided that except as set
forth in Section 9.11 of the Credit Agreement, the Guarantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the Lenders.

 

19

--------------------------------------------------------------------------------


 

Section 10.06         Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any of the Loan Documents to which
the Guarantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document and the remaining provisions hereof shall remain in full force and
effect and shall be liberally construed to carry out the provisions and intent
hereof; provided, if any one or more of the provisions contained in this
Agreement shall be determined or held to be invalid or unenforceable because
such provision is overly broad as to duration, geographic scope, activity,
subject or otherwise, such provision shall be deemed amended (and any court or
other tribunal shall be entitled to reform this Agreement accordingly) by
limiting and reducing it to the extent necessary to make such provision valid
and enforceable

 

Section 10.07         Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

 

Section 10.08         Survival.  The obligations of the parties under
Section 10.03 shall survive the repayment of the Loans and the termination of
the Credit Agreement and total Commitments.  To the extent that any payments on
the Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect.  In such
event, each Security Instrument shall be automatically reinstated and the
Guarantor shall take such action as may be reasonably requested by the
Administrative Agent and the other Secured Parties to effect such reinstatement.

 

Section 10.09         Captions.  Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 10.10         No Oral Agreements.  The Loan Documents (other than the
Letters of Credit) embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof.  The Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

Section 10.11         Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Colorado.

 

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Documents to which the Guarantor is a party shall be brought in
the courts of the State of

 

20

--------------------------------------------------------------------------------


 

Colorado or of the United States of America for the District of Colorado, and
each of the Lenders, the Administrative Agent and the Guarantor hereby accepts
for itself and (to the extent permitted by law) in respect of its Property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  Each
of the Lenders, the Administrative Agent and the Guarantor hereby irrevocably
waives any objection, including, without limitation, any objection to the laying
of venue or based on the grounds of forum non conveniens, which it may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.  This submission to jurisdiction is non-exclusive and
does not preclude the Administrative Agent or any Lender from obtaining
jurisdiction over the Guarantor in any court otherwise having jurisdiction.

 

(c)           Each of the Lenders, the Administrative Agent and the Guarantor
irrevocably consents to the service of process of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Person at the address
specified on its signature page of this Agreement or the Credit Agreement, as
applicable, such service to become effective thirty (30) days after such
mailing.  Nothing herein shall affect the right of the Administrative Agent or
any Lender or any holder of a Note or the Guarantor to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Guarantor in any other jurisdiction.

 

(d)           The Guarantor and each Lender hereby (i) irrevocably and
unconditionally waive, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any other Loan
Document and for any counterclaim therein; (ii) irrevocably waive, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages; (iii) certify
that no party hereto nor any representative or agent of counsel for any party
hereto has represented, expressly or otherwise, or implied that such party would
not, in the event of litigation, seek to enforce the foregoing waivers, and
(iv) acknowledge that it has been induced to enter into this Agreement, the Loan
Documents and the transactions contemplated hereby and thereby by, among other
things, the mutual waivers and certifications contained in this Section 10.11.

 

Section 10.12         Acknowledgments.  The Guarantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to the Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantor, on the one hand, and the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantor and the Lenders.

 

21

--------------------------------------------------------------------------------


 

(d)           each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the
Security Instruments; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)           the Guarantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which the Guarantor otherwise may have against the Borrower, the Secured
Parties or any other Person or against any collateral.  If, notwithstanding the
intent of the parties that the terms of this Agreement shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.

 

Section 10.13         Set-Off.  The Guarantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and be
entitled (after consultation with the Administrative Agent), at its option, to
offset balances held by it or by any of its Affiliates for account of the
Guarantor or any Subsidiary at any of its offices, in United States dollars or
in any other currency against any principal of or interest on any of such
Secured Party’s Loans, or any other amount due and payable to such Secured Party
hereunder, which is not paid when due (regardless of whether such balances are
then due to such Person), in which case it shall promptly notify the Borrower
and the Administrative Agent thereof, provided that such Secured Party’s failure
to give such notice shall not affect the validity thereof.

 

Section 10.14         Releases.

 

(a)           Release Upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Guarantor, and (ii) executed a written release or termination statement and
reassigned to the Guarantor without recourse or warranty any remaining
Collateral and all rights conveyed hereby.  Upon the complete payment of the
Obligations, the termination of the Credit Agreement and the total Commitments
and the compliance by the Guarantor with all covenants and agreements hereof,
the Administrative Agent, at the written request and expense of the Borrower,
will promptly release, reassign and transfer the Collateral to the Guarantor and
declare this Agreement to be of no further force or effect.

 

22

--------------------------------------------------------------------------------


 

(b)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by the Guarantror in a transaction
permitted by the Credit Agreement, then the Administrative Agent, at the request
and sole expense of the Guarantor, shall promptly execute and deliver to the
Guarantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral and the capital stock
of the Guarantor.  At the request and sole expense of the Borrower, the
Guarantor shall be released from its obligations hereunder in the event that all
the capital stock of the Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the Guarantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9-620 of the Colorado UCC, no action taken or omission to
act by the Administrative Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect, until the Administrative Agent and the other Secured Parties shall
have applied payments (including, without limitation, collections from
Collateral) towards the Obligations in the full amount then outstanding or until
such subsequent time as is provided in Section 10.14(a).

 

Section 10.15         Reinstatement.  The obligations of the Guarantor under
this Agreement (including, without limitation, with respect to the guarantee
contained in Article II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

Section 10.16         Acceptance.  The Guarantor hereby expressly waives notice
of acceptance of this Agreement, acceptance on the part of the Administrative
Agent and the other Secured Parties being conclusively presumed by their request
for this Agreement and delivery of the same to the Administrative Agent.

 

Section 10.17         Intercreditor Agreement.  Reference is made to the
Intercreditor Agreement dated as of November 30, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among the Company, Wells Fargo Bank, National Association, as First
Lien Administrative Agent (as defined therein), and Wells Fargo Energy
Capital, Inc., as Second Lien Administrative Agent (as defined therein).
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to this Agreement and the

 

23

--------------------------------------------------------------------------------


 

exercise of any right or remedy by the Administrative Agent and the other
Secured Parties hereunder are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall control.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and Pledge
Agreement to be duly executed and delivered as of the date first above written.

 

 

GUARANTOR:

KODIAK OIL & GAS CORP., a corporation continued under the laws of Yukon
Territories, Canada

 

 

 

 

 

By:

/s/ James P. Henderson

 

 

James P. Henderson

 

 

Chief Financial Officer

 

SIGNATURE PAGE
GUARANTEE AND PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as
of the date hereof by:

 

 

 

ADMINISTRATIVE AGENT:

WELLS FARGO ENERGY CAPITAL, INC.

 

 

 

 

 

By:

/s/ Bryan McDavid

 

 

Bryan McDavid

 

 

Vice President

 

SIGNATURE PAGE
GUARANTEE AND PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS OF GUARANTOR

 

1.            Kodiak Oil & Gas Corp.

 

Notice Address:

 

1625 Broadway, Suite 250
Denver, Colorado 80202

Attention:  Lynn Peterson
Telephone: 303-592-8071
Facsimile: 303-592-8075

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF PLEDGED SECURITIES

 

Pledged Securities:

 

Owner

 

Issuer

 

Class of Stock or
other Equity Interest

 

No. of
Shares

 

Certificated or
Uncertificated

Kodiak Oil & Gas Corp.

 

Kodiak Oil & Gas (USA) Inc.

 

Common

 

1

 

Certificated

 

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Delivery to Administrative Agent of Pledged Securities

 

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYOR IDENTIFICATION
NUMBER AND CHIEF EXECUTIVE OFFICE

 

1.                                       Kodiak Oil & Gas Corp., a corporation
continued under the laws of Yukon Territories, Canada

Organizational Identification Number:  20061166885

Taxpayer Identification Number:  N/A

Chief Executive Office: 1625 Broadway, Suite 250, Denver, Colorado 80202

 

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.                                       Kodiak Oil & Gas Corp., a corporation
continued under the laws of Yukon Territories, Canada

Prior Names:  None

Prior Chief Executive Office:  1625 Broadway, Suite 330

Denver, Colorado 80202

 

--------------------------------------------------------------------------------